254 S.W.3d 114 (2008)
Kimberly BLACK, Respondent,
v.
Robert E. FAST, M.D., et al., Appellants.
No. WD 67377.
Missouri Court of Appeals, Western District.
March 25, 2008.
Motion for Rehearing and/or Transfer Denied April 29, 2008.
Application for Transfer Denied June 24, 2008.
Paula L. Brown, Kansas City, MO, for appellants.
Steve Hobson, Kansas City, MO, for respondent.
Before VICTOR C. HOWARD, Presiding Judge, PATRICIA BRECKENRIDGE, Judge[1] and JOSEPH M. ELLIS, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 29, 2008.

ORDER
PER CURIAM.
Robert E. Fast, M.D. and St. Joseph OB-GYN, Inc. appeal from the judgment following a jury trial in favor of Kimberly Black in the amount of $223,000 in her medical malpractice action. Having thoroughly reviewed the record, we find that the judgment is supported by the evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).
NOTES
[1]  Breckenridge, J., was a member of this Court at the time this case was submitted. She was subsequently appointed a judge of the Supreme Court of Missouri but has been reassigned to this Court as a special judge for the purpose of disposition of this case.